Citation Nr: 1614279	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine (back condition), to include as secondary to talipes equinovarus, left foot with erosion of navicular and decreased dorsiflexion (left foot condition), a bilateral knee condition, and left Achilles tendinopathy (left Achilles condition).

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 1983 to January 1987. 

This matter come before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA)

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) on March 10, 2015, at the RO.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim, so the Veteran is afforded every possible consideration.

At the March 2015 Veteran's Board videoconference hearing, the Veteran testified that he was granted Social Security Disability.  He stated that at his Social Security Disability examination, the physician found a connection between his back condition and his service-connected left foot condition.

The Board notes that while SSA decisions are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  When VA is put on notice of the existence of such records, as here, it must seek to obtain those records before proceeding with the appeal.  Thus, the Board finds that VA should obtain and associate with the claims file copies of any SSA determinations and all medical records underlying any such determinations, following the current procedures with respect to requesting records from federal facilities.  See 38 C.F.R. § 3.159(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.
 
2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


